McMurray, Presiding Judge.
The plaintiff, a landlord, brought this action against the defendant as a tenant holding over. The court, after hearing evidence and consideration of the pleadings, rendered judgment in favor of the plaintiff for a writ of possession and past due rent. Following the denial of defendant’s motion for new trial he appeals. Held:
The notice of appeal stated that the clerk would omit nothing from the record and that a transcript of evidence and proceedings would be filed for inclusion in the record on appeal. We note, however, that no transcript has been filed.
After the time provided for the filing of the enumeration of errors and brief (within 20 days after the case is docketed in this court) the defendant was ordered under Rule 27 (a) (Code Ann. § 24-3627) and Rule 14 (Code Ann. § 24-3614) of the Rules of the Court of Appeals of the State of Georgia, adopted February 23, 1981, effective September 1,1981, to file an enumeration of errors and brief no later than 4:30 p.m., August 15, 1983, or the appeal would be subject to dismissal. The defendant has failed to file same, hence, we dismiss the appeal. See Kirby v. Fed. Mutual Implement & Hardware Ins. Co., 158 Ga. App. 778, 780 (1) (282 SE2d 139); Green v. Lockhart, 159 Ga. App. 45 (283 SE2d 95); Wallace v. Applewood Apts., 159 Ga. App. 262 (283 SE2d 100). Even so, any enumerations of error would require a review of the evidence and there is no transcript before the court.

Appeal dismissed.


Shulman, C. J., and Birdsong, J., concur.